Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed April 18, 2022 and February 25, 2022, have been considered.
Claims 1-20 and 41 are cancelled.
Claims 21-40 and 42, filed February 28, 2022, are examined on the merits.
Response to arguments 
On pages 10-14, Applicant’s argument by claim amendment to overcome the 35 USC 101 rejection directed to claims 21-40 and 42 is persuasive.  The new limitation of “identify, based on an asset database indicating the plurality of assets of the building management system, assets affected by the plurality of threats; enrich the plurality of threats with an indication of the assets affected by the plurality of threats by adding an attribute to the plurality of threats identifying the assets; generate a value for the risk score for one asset based on the plurality of threats by identifying a portion of the plurality of threats including an identifier of the one asset and generating the risk score with the portion of the plurality of threats” precludes the interpretation of “a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions.”
On pages 14-16, Applicant’s argument by claim amendment to overcome the 35 USC 103 rejection in view of Kelley et al. and Singh et al. is persuasive and the rejection has been withdrawn as necessitated by claim amendments.  The new limitation has been addressed by the citation of Andres et al. (US 8,201,257 B1) as necessitated by claim amendments.
On pages 13-14, Applicant’s argument to overcome the double patenting rejection is persuasive because the amendment overcomes the double patenting rejection of record.  Therefore, the double patenting rejection has been withdrawn.
On pages 14-16, Applicant’s argument to overcome the 35 USC 103 rejection is persuasive because the amendment overcomes the rejection of record.  Therefore, the 35 USC 103 rejection has been withdrawn.  The new limitation has been addressed with the citation of Andres et al. (Andres hereafter, US 8,201,257 B1) as necessitated by claim amendments as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26, 27, 29, 31-34, 36, 38-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Andres et al. (Andres hereafter, US 8,201,257 B1) and Singh et al. (Singh hereafter, US 2014/0279641).
Claim 21, Kelley discloses a building management system comprising:
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with one asset of a plurality of assets (page 2, [0021], e.g. on-traditional threats such as a terrorist or other physical attack on system hardware and facilities (illustrated by block 140), and weather-related problems introduced by thunderstorms, severe winds and hurricanes, tornadoes, sunspots and the like (illustrated by block 142). These elements are general in nature and may impact everything in their vicinity, including any network systems that may be in place);
generate a value for the risk score based on the plurality of threats (page 3, [0040], e.g. a baseline ambient score is calculated); 
determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics (claim 1, e.g. determining, by one or more processors, a risk based on (a) the likelihood of the predetermined type of adverse weather event occurring, (b) the likelihood of the problem caused by the type of adverse weather event to the IT system) of the risk score describe a behavior of the risk score over time (page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored).
However, Kelley does not disclose identify, based on an asset database indicating the plurality of assets of the building management system, assets affected by the plurality of threats; 
enrich the plurality of threats with an indication of the assets affected by the plurality of threats by adding an attribute to the plurality of threats identifying the assets; generate a value for the risk score for one asset based on the plurality of threats by identifying a portion of the plurality of threats including an identifier of the one asset and generating the risk score with the portion of the plurality of threats…generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element…the one or more characteristics indicating an overall increase or decrease of the value for the risk score from a first time to a second time; and generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element.
Andres discloses identify, based on an asset database indicating the plurality of assets of the building management system, assets affected by the plurality of threats (column 21, lines 30-31, e.g. a group of assets to be correlated with the identified thread is identified); 
enrich the plurality of threats with an indication of the assets affected by the plurality of threats by adding an attribute to the plurality of threats identifying the assets (column 21, lines 40-50, e.g. Each attribute that is deemed to be susceptible to the threat, either because its attributes exactly match the attributes of the threat, or because its attributes match closely enough to establish a high confidence level of susceptibility, are added to a list of assets that are actually susceptible to the threat); 
generate a value for the risk score for one asset based on the plurality of threats by identifying a portion of the plurality of threats including an identifier (column 13, lines 44-48, e.g. additional information about the asset is also displayed, including, for example, an asset risk score 214, an asset label 216 (interpreted as identifier), an asset IP address 218 (interpreted as identifier)) of the one asset and generating the risk score with the portion of the plurality of threats (page 21, lines 52-60, e.g. the list is sorted such that the assets with the highest risk scores (most risky) are displayed at the top of the list).
Andres discloses an invention that will most significantly improve the overall security of the network (column 18, line 22-23).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Andres to improve the overall security of Kelley.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kelley with the network security of Andres to improve overall network security.  
However, Kelly as modified does not disclose the one or more characteristics indicating an overall increase or decrease of the value for the risk score from a first time to a second time; and generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element.
Singth disclose the one or more characteristics indicating an overall increase or decrease of the value for the risk score from a first time to a second time (page 3, [0074], e.g. runs a job that calculates the risks for all identities for the first time. Without these steps, the risk scores may not get the baseline points, and page 8, [0177], e.g. Create a new pojo called HadoopJobStatus in ALNTFabric which can get persisted to db, i.e it needs a hbm file. Other fields can be `type` of hadoop job (for risk score calculation: `scheduled` job execution or `simulation` or `adhoc`), date/time started, date/time ended); and generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element (Figures 2 and 16, 
    PNG
    media_image1.png
    240
    448
    media_image1.png
    Greyscale

e.g. See for example FIG. 16. The system is configured such that real-time modifications of the risk score via access changes, mitigations and associated trainings to reduce the risk score are allowed).
Singth discloses an invention relates to computing an asset risk score and providing threat mitigation (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Singth to improve the system of Kelley as modified by computing an asset risk score and providing threat mitigation as described by Singth.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kelley as modified by to computing an asset risk score as described by Singth to provide threat mitigation.
Claim 22, Kelley as modified discloses the instructions cause the one or more processors to: 
generate a plurality of values of the risk score for a plurality of points in time based on the portion of the plurality of threats (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored); and
select a highest risk score value from the plurality of values; wherein the instructions cause the one or more processors to generate the risk card interface element for the asset by causing the risk card interface element to include the highest risk score value (Singth, page 2, [0036], e.g. FIGS. 1-9. FIG. 1 is a schematic diagram of a high level risk scoring solution architecture. Baseline scoring data including but not limited to identity data, access data, training, screenings, and incidents data, and historical activity data are inputted into an identify warehouse).
Claim 23, Kelley as modified discloses the instructions cause the one or more processors to generate a plurality of values of the risk score for a plurality of points in time based on the portion of the plurality of threats (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored);
wherein the instructions cause the one or more processors to determine the one or more characteristics (Kelley, claim 1, e.g. determining, by one or more processors, a risk based on (a) the likelihood of the predetermined type of adverse weather event occurring, (b) the likelihood of the problem caused by the type of adverse weather event to the IT system) of the risk score based on the portion of the plurality of threats by determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored).
Claim 24, Kelley as modified wherein the instructions cause the one or more processors to:
generate a baseline risk score by averaging the plurality of values (Kelley, page 3, [0040], e.g. a baseline ambient score); and cause the risk card interface element to include the baseline risk score (Singth, page 2, [0036], e.g. FIGS. 1-9. FIG. 1 is a schematic diagram of a high level risk scoring solution architecture. Baseline scoring data including but not limited to identity data, access data, training, screenings, and incidents data, and historical activity data are inputted into an identify warehouse).
Claim 26, Kelley as modified discloses the instructions cause the one or more processors to: generate a trend graph of the risk score based on the portion of the plurality of values for the plurality of points in time based on the plurality of threats (Singth, Figure 2); and cause the risk card interface element to include the trend graph (Singth, Figure 4).
Claim 27, Kelley as modified discloses determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time comprises determining a change in value of the risk score from a first point in time of the plurality of points in time to a last point in time of the plurality of points in time (page 3, [0074], e.g. runs a job that calculates the risks for all identities for the first time. Without these steps, the risk scores may not get the baseline points, and page 8, [0177], e.g. Create a new pojo called HadoopJobStatus in ALNTFabric which can get persisted to db, i.e it needs a hbm file. Other fields can be `type` of hadoop job (for risk score calculation: `scheduled` job execution or `simulation` or `adhoc`), date/time started, date/time ended). 
Claim 29, Kelley as modified discloses determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time comprises determining whether the risk score is increasing or decreasing by determining whether the risk score has increased or decreased from a first point in time of the plurality of points in time to a last point in time of the plurality of points in time (page 3, [0074], e.g. runs a job that calculates the risks for all identities for the first time. Without these steps, the risk scores may not get the baseline points, and page 8, [0177], e.g. Create a new pojo called HadoopJobStatus in ALNTFabric which can get persisted to db, i.e it needs a hbm file. Other fields can be `type` of hadoop job (for risk score calculation: `scheduled` job execution or `simulation` or `adhoc`), date/time started, date/time ended).
Claims 31-34, 36, and 38-40, Kelley as modified discloses a method and system (Figure 1) for implementing the above cited building management system. 
Claim 42, Kelley as modified disclose wherein the one or more representations of the one or more characteristics of the risk score include a first directional arrow for the increase or a second directional arrow for the decrease (Singh, Figure 4, e.g. 
    PNG
    media_image2.png
    93
    436
    media_image2.png
    Greyscale
).
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Andres et al. (Andres hereafter, US 8,201,257 B1) and Singh et al. (Singh hereafter, US 2014/0279641), as applied to claims 21-24, 26, 27, 29, 31-34, 36, 38-40, and 42 above.
Claims 25 and 35, Kelley as modified discloses the claimed invention except for the limitation of generate a second baseline risk score associated with a second category of incident by averaging one or more of the plurality of values associated with the second category of incident.  The “second baseline risk…” has been reasonably interpreted as a mere repeat of the first baseline…”  Although the reference did not disclose a “a second baseline”, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the method of Kelley in view of Singth to a second baseline to achieve the same expected results.
Claims 28, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Andres et al. (Andres hereafter, US 8,201,257 B1) and Singh et al. (Singh hereafter, US 2014/0279641), as applied to claims 21-24, 26, 27, 29, 31-34, 36, 38-40, and 42 above.
Claims 28, 30, and 37, Kelley as modified discloses the claimed invention except for the limitation of “one or more representations of the one or more characteristics comprising “a text description…” or “an arrow representing a direction of change…”  It is noted the representation is merely an abstraction of the content of information that is not functionally or structurally related to the associated physical substrate.  Further, the claimed representation does not result a new and nonobvious functional relationship between the printed matter and the substrate.  Therefore, the claimed representation lacking any functionally or structurally related to the associated physical substrate is not given patentable weight. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the method of Kelley as modified to the one or more representations to achieve the same expected results.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152